Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 
DETAILED OFFICE ACTION

Status of Claims

Claims 1-9, 11-14 are pending in this Office Action.

Response to Remarks / Argument


1. 	Rejection of Claim 1 under 35 U.S.C. § 103 

 Applicant Remarks regarding claim 1:  

 (A) Applicant Remarks :  Schaem does not disclose "generating an image texture, the generating step comprising: setting a texture background of the image texture to a predetermined background color; generating transparency values at image positions of the image texture, the transparency value at an image position being dependent upon a detected property of the predetermined key color in the input image; and providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key color is present". More particularly, Schaem does not disclose generating an image texture including a texture background and a texture foreground, or generating transparency values at image positions of such an image texture to control a transparency of a texture foreground, or applying such an image texture to an input image at image positions at which a predetermined key color is detected to be present in the input image. In preferred embodiments of the invention, an image texture is generated and applied to an input image at image positions at which the predetermined key color is present.”
Examiner acknowledges the applicants remarks, but respectfully does not agree with the remarks/argument for the following reason, the applicant  mentions the following  The texture of the  back ground colour is mentioned as black ( within dependent claim 2), within prior art Schaem it can be seen within FIGURE 1A that the background colour is also black. Therefore it would be understood by one in the ordinary skills in the art that Schaem’s teaches a predetermined background colour .  The prior art Schaem teaches   a process of  adjusting the transparency value ( FIGURE 2D and Col. 10 – lines 4-25) based on the source image and the alpha value/channel of the background ( FIGURE 1A) . Therefore to one in the ordinary skills in the art it can be understood that the process within Schaem for generating transparency value broadly teaches the limitation within current application. 
Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., or generating transparency values at image positions of such an image texture to control a transparency of a texture foreground, or applying such an image texture to an input image at image positions at which a predetermined key color is detected to be present in the input image) are not recited in the rejected claim(s) ( such as – “….an image texture to control a transparency of a texture foreground …”  ), Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


(B) Applicant Remarks : “A disclosure (such as in Schaem) of separating a foreground and a background in a source image and then combining the foreground part of the source image with a replacement background image does not anticipate the step of generating an image texture to be applied to an input image, in which the image texture includes a texture background and a texture foreground for which the transparency of the texture foreground is controlled according to transparency values generated for image positions of the image texture. Rather than generating an image texture including a texture foreground to be applied to an input image, Schaem teaches that the foreground portion of the source image is combined with a respective image.”
Examiner acknowledges the applicants remarks, but respectfully does not agree with the remarks/argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., for which the transparency of the texture foreground is controlled according to transparency values generated for image positions of the image texture.) are not recited in the rejected claim(s) ( such as – “….generating an image texture including a texture foreground to be applied to an input image …”  ), Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).The prior art Schaem teaches the background of an image within FIGURE 1A  and Col. 4 – lines 38-43.Generating an image texture including a texture foreground to be applied to an input image is taught by Schaem within the FIGURE 1A and Col. 3- lines 53- 56. Therefore Schaem teaches broadly  the limitations within claim 1.


(C) Applicant Remarks : “In addition, claim 1 requires applying the generated image texture having both the texture foreground and texture background to the input image "at image positions at which the predetermined key color is present". Schaem refers to replacing a background portion of an image with a replacement image and there is no disclosure in relation to applying an image texture as defined in claim 1 to an image position at which a predetermined key color is present. Clearly, there are significant technical differences between Schaem and the requirements of claim 1. Schaem aims to provide an improved technique for separating a background portion of a source image by using a reference image to generate an alpha channel and color channel (see Schaem 3: 47-60). Schaem explains that the alpha channel includes source image weighting values for combining the foreground of the source image with a replacement background image (see Schaem 5:18-20). There is no aspect of Schaem that discloses or suggests applying a texture  foreground having controlled transparency to an image position at which a predetermined key color is present.”
Examiner acknowledges the applicants remarks, but respectfully does not agree with the remarks/argument.  The prior art Schaem  discloses the limitations within the claim broadly since it teaches the  image  process based on chroma keying and the foreground and background of the  image and the transparency value being adjusted by the chroma keying process and the foreground element, also shown within the FIGURE 1A  & 2D where the process is shown to involve the color channels and alpha channel ( Col. 3 – Lines 40-65) .  Furthermore, the response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applying a texture  foreground having controlled transparency to an image position at which a predetermined key color is present.) are not recited in the rejected claim(s) ( such as – “….applying a texture  foreground having controlled transparency to an image position. …”  ), Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


(D) Applicant Remarks : “Furthermore, Gausereide does not discuss the use of image textures at all. Therefore, the reference cannot provide the features which the Examiner acknowledges are missing from Schaem, or any of the other features of the independent claims. 
More specifically, Gausereide discloses making parts of an image background transparent so that another image shows through. For example, paragraph [0029] as cited by the Examiner states that "Chroma key is a technique for blending two images, in which a color (or a small color range)from one image is removed (or made transparent), revealing another image. This technique is also referred to as color keying, color separation overlay (CSO), green-screen and blue-screen. It is commonly used for weather forecast broadcasts, wherein the presenter appears to be standing in front of a large weather map while actually standing in front of a blue background or green background'. Paragraph [0041] is part of a section from [0037]-[0041] discussing types of metadata that can be used to define where items are displayed in a rendered image, and does not disclose the feature which the Examiner asserts.” 
Examiner acknowledges the applicants remarks, but respectfully does not agree with the remarks/argument. The prior art, Gausereide is an analogous art and mentions the key component of chroma key for blending  images  ( within Paragraph [0029] ) and Also the keying compositing system  that utilizes keying color  and color channels ( within Paragraph [0031]) also the foreground and background image interaction ( within Paragraph [0045]) . Therefore the limitation within claim 1 can be broadly interpreted by Gausereide. 

Regarding claim 11 and 12 : Claims 11 and 12 mentions similar limitation within claim 1 , therefore the remarks presented by the Examiner addresses the limitations within claim 11 and 12. 
Regarding claim 2,4 and 5 : Based on the remarks of the Applicant regarding prior art  Gausereide,  the Examiner withdraws the rejection for claims 2, 4 and 5  and has indicated the claims as objected as allowable subject matter. 
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

2.	Claims 1,3,6,11 and 12 are rejected under 35 U.S.C 103 as being patentable over Schaem (USPAT 8081821) in view of GAUSEREIDE (USPUB 20110008017).

As per claim 1, 
Schaem teaches An image processing method  ( Col. 5, lines 3- 10) comprising: detecting, for image positions in an input image( FIG. 2A and Col. 7, lines 33-40) , the presence of a predetermined key colour ( Chroma keying process taught within Col. 8, lines 41- 50) ; generating an image texture( Col. 3, lines 40 – 50, Col. 4,1-10) , the generating step comprising: setting a texture background of the image texture to a predetermined background colour( Col. 12 , lines 10-17, lines 47-54) ; generating transparency values at image positions of the image texture ( Col. 5, lines 18-35- “…A source image weighting value may effectively identify a transparency of foreground objects.  For example, a source image weighting value of 1 indicates that the corresponding source image data appears opaque, a source image value of 0 indicates that the corresponding source image data appears fully transparent, and a source image value of 0.5 indicates that the corresponding source image data appears 50% transparent….”) , the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image ; and 
Schaem does not explicitly teach providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present.  
However, within analogous art, GAUSEREIDE teaches providing a texture foreground of the image texture ( Paragraphs [0026-0027], [0031]) ; and applying the image texture to the input image at image positions at which the predetermined key colour is present ( Paragraphs [0029] and [0044]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of GAUSEREIDE within the modified teaching of the Chroma keying mentioned by Schaem because the Real time video inclusion system mentioned by GAUSEREIDE provides a system and method for implementing interactive environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) . 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real time video inclusion system mentioned by GAUSEREIDE   within the modified teaching of  the Chroma keying mentioned by Schaem  for implementation a system and method for interactive  environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) .

As per claim 3, Combination of Schaem and GAUSEREIDE teach claim 1,
Schaem teaches  in which the predetermined background colour is black ( Col.5 , lines 55-65- “… regions of the source image 102 that represent the green background appear black in the color channel 112, since the background regions have been removed. …”).

As per claim 6, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art,GAUSEREIDE  teaches in which the providing step comprises 3Atty Docket No.: 545-862 executing a computer game program to generate the texture foreground representing a computer game environment( Paragraphs [0026] and [0095]) .  

As per claim 11, Schaem teaches A machine-readable non-transitory storage medium which stores computer software ( ABSTRACT, Col. 15 , lines 9-15) , and which when executed by a computer( Col. 15, lines 51- 60) , causes the computer to carry out actions, comprising: 
detecting, for image positions in an input image( FIG. 2A and Col. 7, lines 33-40), the presence of a predetermined key colour( Chroma keying process taught within Col. 8, lines 41- 50); 
generating an image texture( Col. 3, lines 40 – 50, Col. 4,1-10), the generating step comprising: setting a texture background of the image texture to a predetermined background colour( Col. 12 , lines 10-17, lines 47-54); generating transparency values at image positions of the image texture ( Col. 5, lines 18-35- “…A source image weighting value may effectively identify a transparency of foreground objects.  For example, a source image weighting value of 1 indicates that the corresponding source image data appears opaque, a source image value of 0 indicates that the corresponding source image data appears fully transparent, and a source image value of 0.5 indicates that the corresponding source image data appears 50% transparent….”), the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image( Col. 10 , lines 10-15, 30-40); 
Schaem does not explicitly teach providing a texture foreground of the image texture; and applying the image texture to the input image at image positions at which the predetermined key colour is present.  
However, within analogous art, GAUSEREIDE teaches providing a texture foreground of the image texture ( Paragraphs [0026-0027], [0031]) ; and applying the image texture to the input image at image positions at which the predetermined key colour is present ( Paragraphs [0029] and [0044]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of GAUSEREIDE within the modified teaching of the Chroma keying mentioned by Schaem because the Real time video inclusion system mentioned by GAUSEREIDE provides a system and method for implementing interactive environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) . 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real time video inclusion system mentioned by GAUSEREIDE   within the modified teaching of  the Chroma keying mentioned by Schaem  for implementation a system and method for interactive  environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) .

As per claim 12,  Schaem teaches Apparatus ( FIGURE 2A , 5)  comprising: a detector configured to detect( FIG. 2A-106-Input Processing Module), for image positions in an input image( FIG. 2A and Col. 7, lines 33-40), the presence of a predetermined key colour( Chroma keying process taught within Col. 8, lines 41- 50); a texture generator configured to generate an image texture by setting a texture background 4Atty Docket No.: 545-862 of the image texture to a predetermined background colour (FIGURE 2C, 2D, Col. 12 , lines 10-17, lines 47-54); and to generate transparency values at image positions of the image texture( Col. 5, lines 18-35- “…A source image weighting value may effectively identify a transparency of foreground objects.  For example, a source image weighting value of 1 indicates that the corresponding source image data appears opaque, a source image value of 0 indicates that the corresponding source image data appears fully transparent, and a source image value of 0.5 indicates that the corresponding source image data appears 50% transparent….”), the transparency value at an image position being dependent upon a detected property of the predetermined key colour in the input image( Col. 10 , lines 10-15, 30-40); and
Schaem does not explicitly teach to provide  a texture foreground of the image texture; and a processor to apply the image texture to the input image at image positions at which the predetermined key colour is present.
However, within analogous art, GAUSEREIDE teaches to provide a texture foreground of the image texture ( Paragraphs [0026-0027], [0031]) ; and a processor ( FIGURE 5) to apply the image texture to the input image at image positions at which the predetermined key colour is present ( Paragraphs [0029] and [0044]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of GAUSEREIDE within the modified teaching of the Chroma keying mentioned by Schaem because the Real time video inclusion system mentioned by GAUSEREIDE provides a system and method for implementing interactive environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) . 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real time video inclusion system mentioned by GAUSEREIDE   within the modified teaching of  the Chroma keying mentioned by Schaem  for implementation a system and method for interactive  environment for users with image contents by utilizing image keying and layering(ABSTRACT , Paragraph [0003]) .


3.	Claims 7,8,9,13 and 14  are rejected under 35 U.S.C 103 as being patentable over Schaem (USPAT 8081821) in view of GAUSEREIDE (USPUB 20110008017) in further view of Benson (USPUB 20150347845).


As per claim 7, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art,Benson teaches comprising capturing the input image using a camera ( Paragraph [0076]- “…a camera interface ( 312)…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Benson within the combined  modified teaching of the Real time video inclusion system mentioned by GAUSEREIDE   and the Chroma keying mentioned by Schaem because the Photographic scene replacement system mentioned by  Benson provides a system and method for implementing  the detection of detectable patterns within photographic scenes for distinguishing subject from a background ( ABSTRACT and Paragraph [0001]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Photographic scene replacement system mentioned by  Benson within the combined modified teaching of the Real time video inclusion system mentioned by GAUSEREIDE   and the Chroma keying mentioned by Schaem   for implementation a system and method for the detection of detectable patterns within photographic scenes for distinguishing subject from a background ( ABSTRACT and Paragraph [0001]) .

As per claim 8, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art, Benson teaches in which the detected property is brightness ( Paragraph [0232]- “…the shadow generation engine 608 detects the brightness values at the sampled pixels in the original photograph 420 to determine the characteristics of the shadow image 974.”) . 

As per claim 9, Combination of Schaem and GAUSEREIDE teach claim 1,
Within analogous art,Benson teaches in which the detecting step comprises comparing the input image with a reference image of the key colour background ( Paragraph [0174]- “FIG. 20 is a schematic diagram illustrating an example pattern detection engine 806.  The pattern detection engine 806 operates to receive either the data of the original photograph 420 or the subtraction image 830, or both, and process to detect the patterned surface 402 of the floor scene 174.  Then, the pattern detection engine 806 operates to generate a first intermediate mask 870 that can remove the detected patterned surface 402 from the original photograph 420.”).  

As per claim 13, Combination of Schaem and GAUSEREIDE teach claim 12,
Within analogous art,Benson teaches comprising a camera to capture the input image ( Paragraph [0076]- “…a camera interface ( 312)…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Benson within the combined  modified teaching of the Real time video inclusion system mentioned by GAUSEREIDE   and the Chroma keying mentioned by Schaem because the Photographic scene replacement system mentioned by  Benson provides a system and method for implementing  the detection of detectable patterns within photographic scenes for distinguishing subject from a background ( ABSTRACT and Paragraph [0001]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Photographic scene replacement system mentioned by  Benson within the combined modified teaching of the Real time video inclusion system mentioned by GAUSEREIDE   and the Chroma keying mentioned by Schaem   for implementation a system and method for the detection of detectable patterns within photographic scenes for distinguishing subject from a background ( ABSTRACT and Paragraph [0001]) .

As per claim 14,  Combination of Schaem and GAUSEREIDE and Benson teach claim 13,
Within analogous art,Benson teaches comprising: a background screen of the predetermined key colour disposed so that an image subject is captured in front of the background screen( Paragraphs [0088-0089] and [0091]) ; a lighting arrangement to illuminate the image subject ( Paragraphs [0064] and [0078]).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 






Allowable Subject Matter

4.          Claims 2,4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 2, prior art of record does not teach or suggest the limitation mentioned within claim 2 :  “…applying the texture background and the texture foreground; and setting a transparency of the texture foreground at an image position in response to the transparency value at that image position.”  

As to claim 4, prior art of record does not teach or suggest the limitation mentioned within claim 4 : “…the step of setting the texture background comprises setting the texture background of the image texture to the predetermined background colour only at image positions at which the predetermined key colour is detected.”

As to claim 5 , claim 5 depends on objected allowable claim 4. Therefore the following claim is considered objected over prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637